Sn the Guited States Court of Federal Claims

OFFICE OF SPECIAL MASTERS
No. 20-493V
UNPUBLISHED

 

JUNETTA JUSTICE, Chief Special Master Corcoran
Petitioner, Filed: July 27, 2022
V.
Special Processing Unit (SPU); Joint
SECRETARY OF HEALTH AND Stipulation on Damages;
HUMAN SERVICES, Meningococcal Vaccine; Shoulder
Injury Related to Vaccine
Respondent. Administration (SIRVA)

 

 

Leigh Finfer, Muller Brazil, LLP, Dresher, PA, for Petitioner.

Debra A. Filteau Begley, U.S. Department of Justice, Washington, DC, for Respondent.

DECISION ON JOINT STIPULATION"

On April 23, 2020, Junetta Justice filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, ef seq.2 (the
“Vaccine Act’). Petitioner alleges that she suffered a Table injury -Shoulder Injury Related
to Vaccine Administration (SIRVA) — as a result of her July 23, 2018 meningococcal
vaccines. See Petition at 1; see Stipulation, filed at July 26, 2022, Jf] 1-2, 4. Petitioner
further alleges the vaccine was administered within the United States, that sne suffered
the residual effects of her injury for more than six months, and that there has been no
prior award or settlement of a civil action on her behalf as a result of her injury. Stipulation
at 7] 3-5; see Petition at Jf] 1, 18. “Respondent denies that [P]Jetitioner sustained a
SIRVA; denies that the meningococcal vaccines caused [Petitioner's alleged shoulder
injuries, or any other injury; and denies that her current condition is a sequelae of a
vaccine-related injury.” Stipulation at | 6.

 

1 Because this unpublished Decision contains a reasoned explanation for the action in this case, | am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the Decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, | agree that the identified material fits within this definition, | will redact such material from
public access.

2 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Nevertheless, on July 26, 2022, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. | find the stipulation
reasonable and adopt it as my decision awarding damages, on the terms set forth therein.

Pursuant to the terms stated in the attached Stipulation, | award the following
compensation:

A lump sum of $30,500.00 in the form of a check payable to Petitioner.
Stipulation at J 8. This amount represents compensation for all items of damages
that would be available under Section 15(a). /d.

| approve the requested amount for Petitioner's compensation. In the absence of
a motion for review filed pursuant to RCFC Appendix B, the Clerk of Court is directed to
enter judgment in accordance with this decision.*

IT 1S SO ORDERED.

s/Brian H. Corcoran
Brian H. Corcoran
Chief Special Master

 

* Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.
IN THE UNITED STATES COURT OF FEDERAL CLAIMS
OFFICE OF SPECIAL MASTERS

 

 

)
JUNETTA JUSTICE, )
)
Petitioner, )
) No. 20-493V
Vv. ) Chief Special Master Corcoran
) ECF
SECRETARY OF HEALTH )
AND HUMAN SERVICES, )
)
Respondent. )
)
STIPULATION

The parties hereby stipulate to the following matters:

1, Junetta Justice, petitioner, filed a petition for vaccine compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10 to -34 (the “Vaccine
Program”) on April 23, 2020. The petition seeks compensation for injuries allegedly related to
petitioner’s receipt of meningococcal vaccines, which are contained in the Vaccine Injury Table

(the “Table”), 42 C.F.R. § 100.3(a).

2. Petitioner received two meningococcal vaccinations, Trumenba and Menactra, in
her left arm on July 23, 2018.
3. These vaccines were administered within the United States.

4. Petitioner alleges that she developed a Shoulder Injury Related to Vaccine
Administration (“SIRVA”) within the time frame set forth in the Table, and that she experienced
residual effects of this injury for more than six months.

5. Petitioner represents that there has been no prior award or settlement of a civil

action for damages on her behalf as a result of her condition.
6. Respondent denies that petitioner sustained a SIRVA; denies that the
meningococcal vaccines caused petitioner’s alleged shoulder injuries, or any other injury; and
denies that her current condition is a sequelae of a vaccine-related injury

7. Maintaining their above-stated positions, the parties nevertheless now agree that
the issues between them shall be settled and that a decision should be entered awarding the
compensation described in paragraph 8 of this Stipulation.

8. As soon as practicable after an entry of judgment reflecting a decision consistent
with the terms of this Stipulation, and after petitioner has filed an election to receive
compensation pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human
Services will issue the following vaccine compensation payment:

A lump sum of $30,500.00 in the form of a check payable to petitioner. This amount

represents compensation for all damages that would be available under 42 U.S.C.

§ 300aa-15(a).

9. As soon as practicable after the entry of judgment on entitlement in this case, and
after petitioner has filed both a proper and timely election to receive compensation pursuant to
42 U.S.C. § 300aa-21(a)(1), and an application, the parties will submit to further proceedings
before the special master to award reasonable attorneys’ fees and costs incurred in proceeding
upon this petition.

10. _ Petitioner and her attorney represent that compensation to be provided pursuant to
this Stipulation is not for any items or services for which the Program is not primarily liable
under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be
expected to be made under any State compensation programs, insurance policies, Federal or
State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

§ 1396 et seq.)), or by entities that provide health services on a pre-paid basis.
11. | Payment made pursuant to paragraph 8 of this Stipulation, and any amounts
awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. §
300aa-15(i), subject to the availability of sufficient statutory funds.

12. The parties and their attorneys further agree and stipulate that, except for any
award for attorneys’ fees and litigation costs, the money provided pursuant to this Stipulation
will be used solely for the benefit of petitioner, as contemplated by a strict construction of 42
U.S.C. § 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa-15(g) and (h).

13. In return for the payments described in paragraphs 8 and 9, petitioner, in her
individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,
does forever irrevocably and unconditionally release, acquit and discharge the United States and
the Secretary of Health and Human Services from any and all actions, causes of action (including
agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever
kind or nature) that have been brought, could have been brought, or could be timely brought in
the Court of Federal Claims, under the National Vaccine Injury Compensation Program, 42
U.S.C. § 300aa 10 et seq., on account of, or in any way growing out of, any and all known or
unknown, suspected or unsuspected personal injuries to or death of petitioner resulting from, or
alleged to have resulted from, meningococcal vaccines administered on or about July 23, 2018,
as alleged by petitioner in a petition for vaccine compensation filed on April 23, 2020, in the
United States Court of Federal Claims as petition No. 20-493V.

14. —_ If petitioner should die prior to entry of judgment, this agreement shall be
voidable upon proper notice to the Court on behalf of either or both of the parties.

15. If the special master fails to issue a decision in complete conformity with the

terms of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity
with a decision that is in complete conformity with the terms of this Stipulation, then the parties’
settlement and this Stipulation shall be voidable at the sole discretion of either party.

16. This Stipulation expresses a full and complete negotiated settlement of liability
and damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended,
except as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of
the parties hereto to make any payment or to do any act or thing other than is herein expressly
stated and clearly agreed to. The parties further agree and understand that the award described in
this stipulation may reflect a compromise of the parties’ respective positions as to liability and/or
amount of damages, and further, that a change in the nature of the injury or condition or in the
items of compensation sought, is not grounds to modify or revise this agreement.

17. This Stipulation shall not be construed as an admission by the United States or the
Secretary of Health and Human Services that petitioner sustained a SIRVA Table injury; that the
meningococcal vaccines caused petitioner’s alleged shoulder injuries, or any other injury; or that
her current condition is a sequelae of a vaccine-related injury

18. All rights and obligations of petitioner hereunder shall apply equally to petitioner’s
heirs, executors, administrators, successors, and/or assigns.

END OF STIPULATION

Se
Respectfully submitted,

PETITIONER:

ewe thee CM ste ©

(UNETTA JUSTICE?

ATTORNEY OF RECORD FOR
PETITIONER:

Abide

LEIGH A. FINFER squire
Muller Brazil, LLP

715 Twining Road, Suite 208
Dresher, PA 19025

(215) 885-1655
leigh@mullerbrazil.com

AUTHORIZED REPRESENTATIVE
OF THE SECRETARY OF HEALTH

AND HUMAN SERVICES:
Digitally signed by
George R. George R. Grimes -514

G rim es -S 1 4 oats 2022.07.06 14:49:09
CDR GEORGE REED GRIMES, MD, MPH
Director, Division of Injury

Compensation Programs
Health Systems Bureau
Health Resources and Services

Administration
U.S. Department of Health

and Human Services
5600 Fishers Lane, 08N146B
Rockville, MD 20857

0Le

Dated:

AUTHORIZED REPRSENTATIVE
OF THE ATTORNEY GENERAL:

HEATHER L. PEARLMA
Deputy Director

Torts Branch

Civil Division

U.S. Department of Justice
P.O. Box 146

Benjamin Franklin Station
Washington, DC 20044-0146

 

ATTORNEY OF RECORD FOR
RESPONDENT:

A. FILTEAU BEGLE
Senior Trial Attorney
Torts Branch
Civil Division
U.S. Department of Justice
P.O. Box 146
Benjamin Franklin Station
Washington, DC 20044-0146
Tel: (202) 616-4181
E-mail: Debra.Begley@usdoj.gov